Citation Nr: 0533758	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  00-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a low back strain, 
currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for peripheral vascular 
disease and peripheral neuropathy of the bilateral lower 
extremities, to include as secondary to a service-connected 
low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


                                                  FINDINGS OF 
FACT

1.  The veteran in this case served on active duty from April 
1952 to April 1956.

2.  On December 5, 2005, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas that the veteran died on July [redacted], 2005.


                                                  CONCLUSION 
OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims for a 
rating in excess of 40 percent for a low back strain and 
entitlement to service connection for peripheral vascular 
disease and peripheral neuropathy of the bilateral lower 
extremities, to include as secondary to a service-connected 
low back strain.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).


                       REASONS AND BASES FOR FINDINGS AND 
CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2005).







                                                                  
ORDER

The appeal is dismissed.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


